Citation Nr: 0736394	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-40 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Jonas, Law Clerk






INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDING OF FACT

The veteran's service-connected hearing loss is manifested by 
no greater than level VIII in the right ear and II in the 
left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.1 (2007).  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 4.3.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R.
§§ 4.85-4.87.  In evaluating service- connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

Rating specialists use either Table VI or VIa of 38 C.F.R. § 
4.85 to determine the correct Roman numeral designation.  
Table VIa is employed when the use of speech discrimination 
tests is not appropriate due to language difficulties, 
inconsistent speech discrimination scores, etc., or it may 
also be used in cases of exceptional hearing loss pursuant to 
38 C.F.R. § 4.86.  When the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will use 
whichever of the two tables provides the higher numeric 
level.  38 C.F.R. § 4.86(a).  Each ear will be evaluated 
separately.  When the pure tone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will again use whichever of the two tables, 
VI or VIa, gives the higher Roman numeral, but will then 
elevate that numeral to next higher level.  38 C.F.R. § 
4.86(b).  In all other cases, Table VI is employed.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6100.  See 38 C.F.R. § 4.85(b) Diagnostic 
Codes 6100-6110 (2007).

The veteran appealed for a higher rating from the RO's 
February 2004 decision that continued the noncompensable 
evaluation for bilateral hearing loss.  During the course of 
the appeal, an October 2004 rating decision increased the 
disability evaluation to 10 percent effective January 28, 
2004.  In his November 2004 substantive appeal, the veteran 
appealed for an increased evaluation. Cf. AB v. Brown, 6 
Vet.App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The September 2004 VA audiological examination, the most 
recent of record, show findings entitling the veteran to a 
rating of 10 percent for bilateral hearing loss.  That 
examination revealed that the right ear had a 90 average 
decibel loss with all frequencies above 55 decibel loss.  The 
left ear had an average of 71 decibel loss.  Speech 
discrimination was 90 percent in the right ear and 94 percent 
in the left.  Based on these findings, the right ear meets 
the criteria for the exceptional pattern of hearing loss in 
38 C.F.R. § 4.86(a).  The findings equate to Roman Numeral IV 
loss using Table VI and Roman Numeral VIII loss using Table 
VIa.  Thus, the results from Table VIa will be used.  
38 C.F.R. §§ 4.85 Tables VI and VIa, 4.86(a).  The left ear 
does not meet the criteria for an exceptional pattern of 
hearing loss in 38 C.F.R. § 4.86 and has Roman Numeral II 
loss.  38 C.F.R. § 4.85 Table VI.  Hearing loss of level VIII 
in one ear and level II in the other ear equates to an 
evaluation of 10 percent.  38 C.F.R. § 4.85 Table VII.  
Accordingly, the increased benefit sought on appeal is 
denied.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in February 2004 of the information and evidence 
needed to substantiate and complete a claim for an increased 
rating, to include notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording a VA examination for the veteran's hearing loss.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection.  There is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision despite VA's failure to provide more timely 
notice, as his claim for increased rating is being denied.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.



ORDER

An evaluation in excess of 10 percent for bilateral hearing 
loss is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


